—In an action, inter alia, for a judgment declaring that the defendant’s termination of the plaintiffs right to sublet his cooperative apartment is void, the defendant appeals from an order of the Supreme Court, Kings County (Dowd, J.), dated April 23, 1998, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention, the Supreme Court properly denied its motion for summary judgment. The record discloses an issue of fact regarding whether the defendant violated Business Corporation Law § 501 (c) by imposing restrictions on the subletting of apartments which may not have been applied equally to shares allocated to apartments it acquired through foreclosure (see, Wapnick v Seven Park Ave. Corp., 240 AD2d 245). In this regard, we note that the record is devoid of any evidence to substantiate the defendant’s claim that it does not sublet the apartments it has acquired through foreclosure, but directly leases them to tenants on its own account. Bracken, J. P., Santucci, Krausman and Feuerstein, JJ., concur.